Citation Nr: 0915268	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the knees.  

2.  Entitlement to service connection for a chronic back 
disability, claimed as secondary to a bilateral knee 
disability.  

3.  Entitlement to service connection for sleep apnea, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
chondromalacia patella of the knees, chronic back pain, and 
sleep apnea.  The Veteran subsequently initiated and 
perfected appeals of these rating determinations.  In January 
2009, he testified before the undersigned Veterans Law Judge, 
seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for chondromalacia 
patella of the knees, a chronic back disability, and sleep 
apnea.  His chronic back disability has been claimed as 
secondary to his bilateral knee disability, and his sleep 
apnea has been claimed as secondary to his PTSD, for which 
service connection has already been awarded.  

At his January 2009 personal hearing, the Veteran stated he 
initially sought VA treatment in 1967, immediately following 
service, at a VA facility in Cleveland, Ohio.  He stated he 
was treated at this facility for approximately 4 years.  
Review of the record indicates the RO has requested and 
obtained VA medical treatment records from VA facilities in 
Saginaw, Michigan, Daytona Beach, Florida, Columbus, Ohio, 
and Harrison, Arkansas.  However, the record does not 
indicate attempts have been made to obtain the Veteran's 
treatment records from 1967 at the Cleveland VA medical 
center.  The Veteran has also submitted signed authorization 
forms for the release of private medical records from Dr. 
H.T., M.D., who treated the Veteran for knee and low back 
pain in 1971, according to the Veteran's reports.  However, 
it does not appear any attempt has yet been made to obtain 
these records, if available.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008).  This duty includes obtaining 
pertinent medical records identified by the veteran.  
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2008).  Therefore, 
the issues on appeal must be remanded in order for this 
potentially pertinent evidence to be obtained.  

Regarding the Veteran's service connection claim for sleep 
apnea, he testified he was told by his VA doctors that this 
disability was due to or the result of his service-connected 
PTSD.  However, review of the record indicates the Veteran 
has yet to be afforded a VA examination to determine the 
etiology of this disability.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008).  As such, the issue of service connection for 
sleep apnea is remanded for such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical treatment 
records from the Cleveland VA medical 
center from 1967 to the present, if 
available.  If no such records are 
available, this fact must be documented in 
the record.  

2.  Request the Veteran's medical 
treatment records from Dr. H.T., M.D., for 
his 1971 treatment, if available.  All 
attempts to obtain these records must be 
documented in the claims folder.  

Inform the Veteran that he can submit a 
statement from the doctor who told him 
that his sleep apnea is due to his PTSD.   

3.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
his claimed sleep apnea.  The claims file 
should be made available to the examiner 
for review.  Any necessary clinical tests, 
as determined by the examiner, should be 
accomplished.  If it is determined that 
the veteran has a current chronic sleep 
disability, then the examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that such a 
disability is proximately due to or has 
been aggravated by the Veteran's service-
connected PTSD.  Aggravation is defined 
for legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  The complete 
rationale for all medical opinions 
provided should be noted.  

4.  After the development requested above 
has been completed to the extent possible 
and after completing any additional 
development deemed necessary, review the 
record and readjudicate the Veteran's 
service connection claims for bilateral 
knee disabilities, a chronic back 
disability, and sleep apnea.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

